        Case: 3:19-cv-00466-jdp Document #: 58 Filed: 06/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ADAM EBERLE,

                              Plaintiff,
        v.                                                                 ORDER

 OVERDRIVE, INC. d/b/a                                                  19-cv-466-jdp
 OVERDRIVE DIGITAL, INC.,

                              Defendant.


       The court remanded this case to state court, Dkt. 28, and ordered plaintiff Adam Eberle

to pay defendant Overdrive, Inc. $13,419.43 in fees and costs incurred in connection with the

removal, Dkt. 42. Eberle appealed. With the help of the mediation office at the Court of

Appeals, the parties have reached a settlement. They now jointly request an indicative ruling

that I would vacate the two substantive orders in the case. Dkt. 56. The parties are correct that

whether to vacate my orders is within my discretion. They do not provide any specific reason

why I should vacate my orders, other than to facilitate a settlement that will save the effort of

the appeal.

       The financial stakes are low: Overdrive has almost nothing to gain in defending an

appeal that might cost more than the monetary award it is defending. If the parties have now

agreed to monetary terms, I would vacate the part of Dkt. 42 that requires Eberle to pay

$13,419.43 to Overdrive.

       But I would not vacate the non-monetary parts of my orders. The results of federal

litigation are not the exclusive property of the parties. This case presented novel issues related

to removal jurisdiction and fee-shifting under 28 U.S.C. § 1447(c). My orders in this case may

provide useful guidance to others in an area where precedent is sparse. Of course, the orders of
        Case: 3:19-cv-00466-jdp Document #: 58 Filed: 06/15/21 Page 2 of 2




a district court are not precedential; they have whatever persuasive value they merit based on

their reasoning. I would not undermine the value of the orders in this case by vacating them.

       Entered June 15, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
